Case 21-50289-pwb      Doc 14     Filed 02/25/21 Entered 02/25/21 09:44:38   Desc
                                      Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:     BRIDGET S. TAYLOR,                   {   CHAPTER 13
                                                {
                                                {
           DEBTOR(S)                            {   CASE NO. A21-50289-PWB
                                                {
                                                {   JUDGE BONAPFEL

                           OBJECTION TO CONFIRMATION

     COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
Confirmation of the plan for the following reasons:

     1. The Debtor(s)' payments under the proposed plan are not
current.

     2. The Debtor(s) has provided the Trustee with
documentation that seems to provide evidence of the filing of the
most recent year ending immediately before the commencement of
the instant case. However, the documentation provided is not an
actual return nor a transcript as required by 11 U.S.C.
§521(e)(2)(A)(i).

     3. The Debtor(s)’ Statement of Financial Affairs is
inaccurate and/or incomplete; the Trustee is unable to determine
the feasibility of the proposed plan. 11 U.S.C. Section
1325(a)(6); specifically, question #27 omits location of
businesses and dates of operation.

     4. The 2016(b) Disclosure Statement and the Chapter 13
plan are inconsistent with regard to the attorney’s fees received
pre-petition or to be paid in the plan, or both, in violation of
11 U.S.C. Section 329 and Bankruptcy Rules 2016(b) and 2017;
specifically, the amount to be paid if case is converted or
dismissed.

     5.   The proposed plan fails to provide for the treatment
of Midfirst Bank for arrears. However, said creditor has filed a
secured/priority claim.




Mary Ida Townson, Chapter 13 Trustee
285 Peachtree Center Ave, Suite 1600
Atlanta, GA 30303
404-525-1110
Sonyab@atlch13tt.com
Case 21-50289-pwb      Doc 14     Filed 02/25/21 Entered 02/25/21 09:44:38   Desc
                                      Page 2 of 3




     WHEREFORE, the Trustee moves the Court to inquire into the
above objections, deny confirmation of this Debtor’s(s’) Plan and
to dismiss the case; or, in the alternative, convert the case to
one under Chapter 7.

       February 25, 2021

                                                     /s
                                          Sonya Buckley Gordon, Esq.
                                          for Chapter 13 Trustee
                                          GA Bar No. 140987




Mary Ida Townson, Chapter 13 Trustee
285 Peachtree Center Ave, Suite 1600
Atlanta, GA 30303
404-525-1110
Sonyab@atlch13tt.com
Case 21-50289-pwb      Doc 14     Filed 02/25/21 Entered 02/25/21 09:44:38   Desc
                                      Page 3 of 3




A21-50289-PWB
                             CERTIFICATE OF SERVICE

     This is to certify that on this day I caused a copy of the
foregoing pleading to be served via United States First Class
Mail, with adequate postage thereon, on the following parties at
the address shown for each:

DEBTOR(S):

BRIDGET S. TAYLOR
3947 VERACRUZ COURT
DECATUR, GA 30034

I further certify that I have on this day electronically filed
the pleading using the Bankruptcy Court's Electronic Filing
program, which sends a notice of this document and an
accompanying link to this document to the following parties who
have appeared in this case under the Bankruptcy Court's
Electronic Case Filing program:

BERRY & ASSOCIATES




This 25TH day of February, 2021



           /s
Sonya Buckley Gordon, Esq.
for Chapter 13 Trustee
GA Bar No. 140987




Mary Ida Townson, Chapter 13 Trustee
285 Peachtree Center Ave, Suite 1600
Atlanta, GA 30303
404-525-1110
Sonyab@atlch13tt.com
